IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE MATTER OF A PRIVATE               : No. 43 WM 2014
CRIMINAL COMPLAINT BY PHILLIP            :
SCHNEIDER COMMONWEALTH OF                :
PENNSYLVANIA                             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
RAYMOND BOGATY                           :
                                         :
                                         :
PETITION OF: PHILLIP SCHNEIDER           :


IN THE MATTER OF A PRIVATE               : No. 44 WM 2014
CRIMINAL COMPLAINT BY PHILLIP            :
SCHNEIDER COMMONWEALTH OF                :
PENNSYLVANIA                             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
RAYMOND BOGATY                           :
                                         :
                                         :
PETITION OF: PHILLIP SCHNEIDER           :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.